UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Amendment No. 2 ) Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 INTELLIGENT SYSTEMS CORPORATION (Name of Subject Company (Issuer) and Filing Person (Offeror)) Common Stock, $0.01 par value (Title of Class of Securities) 45816D100 (CUSIP Number of Class of Securities) Bonnie L. Herron Vice President, Chief Financial Officer and Secretary Intelligent Systems Corporation 4355 Shackleford Road Norcross, GA 30093 (770) 381-2900 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copy to: Larry D. Ledbetter, Esq.
